Citation Nr: 9930653	
Decision Date: 10/27/99    Archive Date: 11/04/99

DOCKET NO.  98-04 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bone spurs in both 
feet.

3.  Entitlement to service connection for a skin rash.

4.  Entitlement to a compensable rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	Clarence F. Rhea, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1966 to 
December 1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1997 rating decision by 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In June 1999 the veteran testified before the undersigned 
member of the Board at a personal hearing at the RO.  While 
evidence pertinent to the issues on appeal was received at 
the June 1999 Board hearing, the veteran's representative 
waived initial RO consideration of the evidence in accordance 
with 38 C.F.R. § 20.1304 (1999).

The Board observes that by rating decision in February 1998, 
the RO established service connection for post-traumatic 
stress disorder (PTSD) and assigned a 30 percent rating 
effective May 1, 1997.  This action constituted a full grant 
of the benefit sought as to that issue (service connection).  
No appeal was initiated and completed from the February 1998 
rating decision assigning a 30 percent rating, and the issue 
of entitlement to an increased rating for the veteran's PTSD 
is therefore not in appellate status.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997); Holland v. Gober, 10 Vet. 
App. 433 (1997).

The issue of entitlement to a compensable rating for 
hemorrhoids will be addressed in the remand portion of this 
decision.

FINDINGS OF FACT

1.  There is no medical evidence of a nexus between bilateral 
hearing loss and the veteran's period of active military 
service.

2.  There is no medical evidence of a nexus between any 
current disability of the feet, to include bone spurs, and 
the veteran's period of active military service.

3.  There is no medical evidence of a nexus between a current 
skin rash and the veteran's period of active military 
service.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for bilateral hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for bone spurs in both feet is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran's claim of entitlement to service connection 
for a skin rash is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that a veteran is entitled to service 
connection for disability resulting from a disease or injury 
incurred or aggravated while in service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, the Board must first determine whether the veteran 
has submitted well-grounded claims as required by 38 U.S.C.A. 
§ 5107(a).  To establish that a claim for service connection 
is well grounded, there must be a medical diagnosis of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).  A claim may also be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).

It should be emphasized that where the determinative issue 
involves a medical diagnosis or causation, competent medical 
evidence to the effect that the claim is "plausible" or 
"possible" is required.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  A claimant therefore cannot meet this burden 
merely by presenting lay testimony and/or lay statements 
because lay persons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, lay assertions of medical causation cannot 
constitute evidence to render a claim well-grounded under 38 
U.S.C.A. § 5107(a); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well-grounded.  Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).

I.  Bilateral Hearing Loss

The veteran contends that he suffers from bilateral hearing 
loss as the result of working around helicopters and being 
exposed to weapons noise during his active duty service.  
During his June 1999 Board testimony, the veteran indicated 
that he had been administered a hearing test by Dr. Boyce 
White in either 1970 or 1972.  The veteran's attorney 
indicated that he would attempt to obtain any such records 
from the office of Dr. White.  However, no such records have 
been submitted.

On preinduction examination in December 1965, the following 
audiometer test results were reported:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
5
5
15
LEFT
15
15
15
15
5

The report of the veteran's December 1967 service separation 
examination shows that whisper testing was 15/15 bilaterally.  

At a July 1997 VA audiometric examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
60
80
70
LEFT
40
40
30
50
60

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

It is readily clear that the veteran currently suffers from 
bilateral hearing loss as defined under 38 C.F.R. § 3.385.  
However, there is no evidence of hearing loss during service.  
Nevertheless, the lack of any evidence that the veteran 
exhibited hearing loss during service is necessarily not 
fatal to his claim.  The laws and regulations do not require 
in service complaints of or treatment for hearing loss in 
order to establish service connection.  See Ledford v. 
Derwinski, 3 Vet.App. 87, 89 (1992).  Instead, as noted by 
the United States Court of Appeals for Veterans Claims 
(Court):

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993).

At the June 1999 RO hearing, the veteran indicated that he 
was exposed to helicopter and weapons noise during service.  
He stated that he did not wear ear protection at that time.

However, while the Board finds the veteran's testimony to be 
credible, what is lacking is any medical evidence linking his 
current bilateral hearing loss to his period of military 
service.  There is no medical evidence of any upward shift in 
tested thresholds in service.  Moreover, there is no medical 
evidence in the claims file showing any hearing problems 
until the VA examination in 1997.  Although the veteran 
testified that he was given a hearing test in the early 
1970's by Dr. White, no records from that physician have been 
submitted.  The Board is thus left with a situation where 
there is no medical evidence of hearing loss for VA purposes 
during service, nor any medical evidence otherwise showing a 
decrease in hearing acuity during service.  There is also no 
medical evidence of any continuity of symptoms from service 
until some thirty years later, and there is no medical 
opinion otherwise suggesting a link to service.  

In short, while the Board notes the veteran's contention that 
his bilateral hearing loss is related to his active duty 
service, his statement does not satisfy the medical nexus 
requirement and can not therefore render his claim well-
grounded.  Espiritu.

II.  Bone Spurs In Both Feet

The veteran contends that he suffers from bone spurs of both 
feet as a result of his military service.  He asserts that he 
should not have been accepted in service due to his flat 
feet, and he states that his bone spurs were caused by 
marching with heavy backpacks during service.  The RO has 
denied his bone spurs in both feet disability claim on the 
basis that it is not well grounded under 18 U.S.C.A. 
§ 5107(a).  The Board must agree.  

To begin with, there does not appear to be any medical 
diagnosis of current disability of the feet.  The report of 
VA examination in 1967 did not refer to any clinical findings 
of disorders of the feet, and x-ray examination revealed no 
bony abnormalities.  Although the examination diagnoses 
includes a reference to a history of metatarsal bone spurs, 
this was clearly based solely on history furnished by the 
veteran and does not constitute a medical diagnosis of 
current disability.  Significantly, there was also no current 
diagnosis of pes planus rendered by the examiner.

The Board acknowledges here the January 1966 service medical 
record entry referring to 2nd degree pes planus, bilateral, 
asymptomatic.  However, the veteran's feet were clinically 
evaluated as normal on discharge examination in December 
1967.  The Board also notes a January 1998 letter from the 
veteran's private physician, Ernest E. Seckel, D.P.M., which 
is to the effect that Dr. Seckel remembered treating the 
veteran but that treatment "records are so old that we don't 
continue to maintain them in our files."  Dr. Seckel did 
indicate that he remembered that he made a support device 
that was placed in the veteran's shoes, but a year was not 
provided.

The Board also acknowledges the veteran's testimony at the 
June 1999 hearing that he began to experience foot problems 
during basic training.  He indicated that he suffered from 
"bone spurs" which he described as being located on the balls 
of his feet.  The veteran indicated that he had suffered from 
pain from the bone spurs continually since leaving service.  
He stated that he sought treatment from Dr. Seckel three or 
four years after leaving service.

Nevertheless, what is still lacking is a medical diagnosis of 
a current bilateral foot disability and medical evidence 
suggesting a link between such current disability and the 
veteran's military service.  The Board stresses that there 
must be a medical diagnosis of current disability and medical 
evidence of causation.  Laypersons are not competent to 
render medical diagnoses or opinions as to medical causation.  
Espiritu.  In this regard, the Board observes here that the 
veteran's representative has submitted copies of certain 
medical literature.  However, such evidence is general in 
nature and does not include any suggestion linking a current 
disability of the veteran's feet to his military service.  

III. Skin Rash

The Board observes that a veteran who, during active military 
service, served in the Republic of Vietnam during the Vietnam 
era, and has a certain listed disability, shall be presumed 
to have been exposed during such service to an herbicide 
agent (Agent Orange), unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii); McCartt 
v. West, 12 Vet. App. 164 (1999).  Specifically, the 
following diseases shall be service-connected, if the 
requirements of 38 C.F.R. § 3.307(a) are met, even if there 
is no record of such disease during service: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcomas.  38 C.F.R. § 3.309(e).

A July 1967 service medical record indicated that the veteran 
had a rash in his trunk area.  There are no entries related 
to a skin disability in the veteran's remaining service 
medical records.  A clinical evaluation performed during the 
December 1967 service separation examination found the 
veteran's skin to be normal.

At a July 1997 VA examination, the veteran stated that he 
suffered "off and on" from a rash ever since serving in 
Vietnam.  A rash was not present at the time of the 
examination.  The impression was recurrent rash, 
erythematous, which wax and wanes, associated with his scalp 
and head but this is not present currently.

The record clearly shows that the veteran did indeed serve in 
Vietnam during the Vietnam conflict.  However, the veteran's 
skin disability is not among the diseases listed in 38 C.F.R. 
§ 3.309(e).  Therefore, that the necessary link to service 
cannot be established by use of this regulation.  Moreover, 
assuming for the sake of argument that that 1997 VA 
examination included a diagnosis of current skin rash 
disability, there is still no medical evidence of any 
continuity of symptoms to link the rash to service.  While a 
skin rash was noted in service in July 1967, it was 
apparently acute and resolved by the time of the December 
1967 examination.  There is otherwise no medical evidence of 
any continuity of symptoms after service to link the 
inservice rash to a current rash. 

Service connection may also be established on a direct 
incurrence basis (under the provisions of 38 C.F.R. § 
3.303(d)) if the evidence shows that the veteran's skin 
disability is etiologically related to exposure to Agent 
Orange in service or otherwise to service, even though the 
disorder is not among those enumerated at 38 C.F.R. § 
3.309(e).  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  However, in this case, there is no evidence that any 
physician or other qualified health care professional has 
attributed the veteran's skin disability to his exposure to 
Agent Orange.  

Conclusion

The Board stresses hear that statutory law places the burden 
on a claimant for VA benefits to present evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  While this same 
statute provides that VA has a duty to assist, this duty to 
assist does not arise until a well-grounded claim has been 
presented.  In other words, it is up to the claimant to 
obtain and present the necessary evidence to well-ground a 
claim.  For the reasons set forth above, the Board is unable 
to find that the claims for hearing loss, disability of the 
feet, and skin rash are well-grounded, and thus there is no 
duty to assist the veteran with these claims. 

Nevertheless, with regard to the hearing loss, the Board 
hereby notifies the veteran and his representative that 
medical evidence of a link to service is necessary to well-
ground the claim, and to the extent that any private 
physician may still have pertinent records of post-service 
treatment or testing, such evidence would be significant.  
With regard to the bone spurs of the feet and the skin rash 
issues, the Board hereby notifies the veteran and his 
representative that medical diagnoses of current disability 
together with medical evidence of a link to service is 
necessary to well-ground these claims.  Again, to the extent 
that there may still be any private medical evidence of post-
service treatment in existence, such evidence would be 
significant.  See generally McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDER

The veteran's claims of entitlement to service connection for 
bilateral hearing loss, for bone spurs of both feet, and for 
a skin rash are not well grounded.  To that extent, the 
appeal is denied. 



REMAND

As for the veteran's claim of entitlement to a compensable 
rating for hemorrhoids, the Board observes that it does not 
appear that the veteran was clinically examined for 
hemorrhoids at the July 1997 VA examination.  In this regard, 
the Board finds that examination to be inadequate to allow 
for rating under the criteria of Diagnostic Code 7336. 

The Board observes that the veteran is appealing the original 
assignment of a disability evaluation following an award of 
service connection for hemorrhoids, and, as such, his claim 
for assignment of a higher evaluation is well-grounded.  
38 U.S.C.A. § 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995); Fenderson v. West, 12 Vet. App. 119 (1999).  With 
a well-grounded claim arises the duty to assist the veteran.  
38 U.S.C.A. § 5107(a).  The duty to assist requires in this 
case requires an adequate rating examination. 

In view of the foregoing, this case is REMANDED to the RO for 
the following actions:

1.  The veteran should also be afforded a 
VA examination to determine the severity 
of his service-connected hemorrhoids.  
All clinical findings should be clearly 
reported to allow for proper evaluation 
under pertinent diagnostic criteria. 

2.  Thereafter, the RO should review the 
expanded record and determine whether 
assignment of a compensable rating for 
the veteran's service-connected 
hemorrhoids is warranted.  The veteran 
and his representative should be 
furnished a supplemental statement of the 
case, and they should be given the 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration.

The purpose of this remand is to ensure that the duty to 
assist the veteran with his claim for a higher disability 
rating is met.  The veteran and his representative are free 
to submit additional evidence and argument in connection with 
the appeal. 



		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals


 

